DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the intermeshing toothed wheel pairs with an indentation between facing teeth of claims 21-25 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses. For example, “d,” “Fm,” “Rt,” “t,” “ki” and “N” should be in parentheses in the claims.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites “a breaking load Fm in newton” in line 2 and “a tension ‘T’ in newton” in line 5. It is unclear how the limitation “in newton” is intended to limit these claims. No particular breaking load or tension value is recited and the limitations of the claim would be exactly the same no matter which units the breaking load and tension are measured in. For the purposes of this examination, this claim will be read as allowing any measurement system, as it does not appear to limit the method as claimed.
Further regarding claim 18, the claim further recites “a tension ‘T’ in newton measured after the one or more bending devices.” It is unclear if this limitation requires an actual measurement step, or if it is just defining the tension at a particular location. For the purposes of this examination, this limitation will be read as defining a location of the defined tension.
Claims 19-28 are rejected as indefinite due to their dependency upon rejected claim 18.
Further regarding claim 21, the claim recites “the indentation of one tooth between the top of two facing teeth is set between 1 to 10 times the diameter ‘d’ of said steel wire.” This is unclear for several reasons. There is no antecedent basis for “the indentation,” “the top,” or “two facing teeth,” and it is difficult to determine what structure this is intended to define as there is little description and no drawings showing these limitations. What is a “facing” tooth? Is the indentation in one of the toothed wheels or in the wire?  More clarity is needed to determine the scope of the claim. For the purposes of this examination, this limitation will be interpreted as best understood by examiner and is explained in the rejection below.
Claims 22-25 are rejected as indefinite due to their dependency upon rejected claim 21.
Claims 22-23 recite the same unclear limitations of claim 21 described above and are indefinite for substantially the same reasons. 
Claim 25 recites the limitation "the axis of said steel wire" in the last line. There is insufficient antecedent basis for this limitation in the claim making it unclear what axis is being referred to here. For the purposes of this examination, this limitation will be interpreted as a central axis of said steel wire. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rommel (WO 2012/069314, cited by applicant), in view of Qian (WO 2015106610, translation provided).
Regarding claim 18, Rommel teaches a method to produce a saw wire comprising the steps of providing a steel ([0013]) wire (302) having a diameter with a breaking load ([0022]), leading said metal wire over one or more bending devices (322; figs 3a-3c), said bending devices having teeth (as shown in figs 3a-3c) with a teeth radius ([0061-0062]; “rounding”), said steel wire being held under a tension measured after the one or more bending devices (figs 3a-3a; tension supplied by take-up spool 310’; no specific tension value is claimed), thereby inducing bends in said steel wire at the teeth and segments in said steel wire between the teeth thereby forming a saw wire ([0060]), wherein the teeth radius ([0062]; rounding of 2mm) is larger than or equal to 4 times the diameter of the wire ([0061-0062]; wire diameter 0.25mm resulting in ratio of 8, which is larger than 4). Rommel does not teach a particular relationship between the tension and breaking load. However, applicant has provided no showing of criticality for this tension. Additionally, Qian teaches a method of producing a saw wire wherein the wire is held under a tension which is sufficient for pulling the wire through the bending device (lines 171-175), wherein the applied tension affects the envelope size of the formed bends in the wire (lines 287-292; lines 272-273). Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the tension in the method of Rommel through routine experimentation, as the tension is an established results effective variable affecting the resulting shape of the formed wire as taught by Qian.
Regarding claim 19, Rommel, as modified, teaches all the limitations of claim 18 as described above. Claim 19 limits the ranges which were rendered obvious as described in the rejection of claim 18 above and is obvious for substantially the same reasons as described in the rejection above.
Regarding claim 20, Rommel, as modified, teaches all the limitations of claim 18 as described above. Rommel further teaches the bending device is a single toothed wheel hover which the said steel wire is lead over at least 3 teeth ([0061-0062]). 
Regarding claim 21, Rommel, as modified, teaches all the limitations of claim 18 as described above. Rommel further teaches the bending device is a toothed wheel (322) over which the wire is led thereby forming crimps in said steel wire (as shown in figs 3a-3c). Rommel does not the bending device comprising a pair of intermeshing toothed wheels. Qian teaches a method for producing a saw wire with a bending device, wherein the bending device comprises one or more toothed wheel pairs (lines 173-182) through which the wire is led thereby forming crimps in said steel wire (lines 293-296; fig 4). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pair of intermeshing toothed wheels in place of the single toothed wheel of Rommel, as toothed wheel pairs achieve the predictable result of forming crimps in saw wires as taught by Qian. Rommel does not teach a particular indentation of one tooth between two facing teeth being between 1 to 10 times the diameter of the steel wire. Qian further teaches the tooth height and pressing depth between pressure rollers (as best understood, the claimed indentation is related to tooth depth and penetration; see 112b rejection above) can be adjusted based on the desired crimp height (lines 176-182, lines 292-296). As Qian establishes this tooth indentation as a results effective variable which determines the crimp height, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed indentation in order to achieve the predictable result of providing a saw wire with the desired crimp height as taught by Qian (lines 176-182, lines 292-296).
Regarding claims 22-23, Rommel, as modified, teaches all the limitations of claim 21 as described above. Claims 22-23 limit the ranges which were rendered obvious as described in the rejection of claim 21 above and are obvious for substantially the same reasons as described in the rejection above.
Regarding claim 24, Rommel, as modified, teaches all the limitations of claim 21 as described above. Rommel does not teach two or more of said toothed wheel pairs induce crimps in different axial planes of said steel wire. Qian further teaches using two or more toothed wheel pairs to induce crimps in different axial planes of said steel wire (lines 295-296). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to use two or more toothed wheel pairs to induce crimps in different axial planes of said steel wire, as a wire having bends in multiple planes improves the wire saw’s ability to carry abrasive as taught by Qian (lines 154-156). 
Regarding claim 25, Rommel, as modified, teaches all the limitations of claim 21 as described above. Rommel further teaches said one or more bending devices are rotating relative to a central axis of said steel wire (fig 3b; [0056]). 
Regarding claims 26-27, Rommel, as modified, teaches all the limitations of claim 18 as described above. Rommel further teaches the diameter is between 50 and 300 micrometers ([0061]; 0.25mm=250micrometers); and wherein the breaking load is between 30 to 250 newtons ([0061]; strength is 3170 N/mm2; cross-sectional area of a 0.25mm diameter wire is 0.049mm2; breaking load is strength times area ([0022]) and equals 156 newtons). 
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rommel and Qian as applied to claim 18 above, and further in view of Lim (WO 2015119344, cited by applicant).
Regarding claim 28, Rommel, as modified, teaches all the limitations of claim 18 as described above. Rommel does not teach a particular top curvature at each of the bends. Lim teaches a steel wire having bends with a top curvature (1/R) at each of the bends, and wherein the average of the product of said top curvatures with half said diameter over a length of saw wire is between 0.5 and 5 percent ([27]; R is 5 to 20 times the diameter; (1/R*d/2) ranges from 0.025 (for R=20*D) to 0.1 (for R=5*D); overlapping the claimed range). While not teaching a particular number of bends for averaging this value, as the bends discloses by Lim are equal (as shown in figs 1 and 3), the average product over at least 50 bends would still be within the claimed range. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to form the bends in the method of Rommel to have the claimed average top curvature product with half the diameter, as this geometry assures the wire saw resists breakage and provides good cutting life as taught by Lim ([28-29]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar wire bending methods are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723